In State, ex rel., v. X-Cel Stores, Inc., above, it was judicially determined that Senate Bill No. 724, Chapter 16848, Acts of 1935, was duly passed by each House of the Legislature, the opinion and judgment being concurred in by Justices WHITFIELD, TERRELL, BUFORD, and DAVIS, Justices ELLIS and BROWN, dissenting.
In State, ex rel. Cunningham, v. Davis, above, it was adjudged that Senate Bill No. 724, Chapter 16848, Acts of 1935, was duly signed by the Legislative officers and duly presented to the Governor for his action thereon. It became a law upon its approval by the Governor on June 1, 1935. The opinion and judgment of the Court were concurred in by Justices WHITFIELD, TERRELL, BUFORD and DAVIS, Justices ELLIS and BROWN dissented.
In State, ex rel. Lane Drug Stores, v. Simpson, and in State,ex rel. Adams, v. Lee, Comptroller, above, it was held that all of Subdivision A and only Class 1 of Subdivision B of Section 4 of Senate Bill No. 724, Chapter 16848, Acts of 1935, are valid, Class 1 of Subdivision B, covering each store in all chains of stores as well as all single stores covered by the Act. The opinion and judgment in each of the two cases were concurred in by Justices WHITFIELD, TERRELL, BROWN and DAVIS, Justices ELLIS and BUFORD dissented in part as to the validity of Classes 2, 3, 4, 5 and 6 of Subdivision A of Section 4 of the Act.
The above listed cases of State, ex rel. Lane Drug Stores, Inc., v. Carswell; State, ex rel. Chavers, v. Lee, Comptroller, *Page 702 
and Chavers v. Harrell, Sheriff, were disposed of on the authority of the four cases first stated above.
Rehearing severally denied in each of the above styled cases in which rehearing has been applied for.
It is so ordered.
WHITFIELD, C.J., and ELLIS, BROWN, TERRELL, BUFORD and DAVIS, J.J., concur.